Citation Nr: 9900511
Decision Date: 01/11/99	Archive Date: 06/24/99

DOCKET NO.  97-21 945              DATE JAN 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Albuquerque, New Mexico

THE ISSUES

1. Service connection for a right knee disability.

2. Entitlement to an increased rating for a duodenal ulcer,
currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by: The American Legion

ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active service from December 1970 to December 1973.
This matter comes to the Board of Veterans' Appeals (Board) from a
November 1996 rating decision of the Department of Veterans Affairs
(VA) Fort Harrison Regional Office (RO) which denied service
connection for a right knee disability and an evaluation in excess
of 1 0 percent for a duodenal ulcer. As indicated on the cover
page, the veteran's claims folder is now in the jurisdiction of the
Albuquerque RO.

There are procedural irregularities in this case which require some
explanation. First, it is noted that by October 1974 rating
decision, the RO previously denied service connection for a right
knee disability on the basis that although the veteran was treated
for right knee pain in service, a June 1974 VA medical examination
showed no evidence of a right knee disability. Of record is a VA
Form 20-822, Control Document and Award Letter, which indicates
that a letter notifying the veteran of this rating decision was
mailed to him on October 17, 1974. He did not appeal the October
1974 RO decision and it is final. 38 U.S.C. 4004(c); 38 C.F.R.
19.192 (1974).

In May 1996, the veteran filed a claim of service connection for a
left knee disability. In support of his claim, he submitted a July
1996 private treatment record showing treatment for a left knee
disability. Nonetheless, in its November 1996 rating decision, the
Fort Harrison RO again denied service connection for a right knee
disability. In its decision, it was indicated that "[t]he veteran
is claiming service connection for a   knee condition. A review of
his service medical records do not show any treatment for a right
knee. Service connection has previously been denied for a left
knee." (Emphasis added).

In his February 1997 Notice of Disagreement, the veteran indicated
that he disagreed with the denial of service connection for a right
knee disability on the basis that his service medical records did,
indeed, show treatment- for right knee pain. He attached
highlighted copies of his service medical records documenting such
treatment. Moreover, he again indicated that he also had a left
knee disability, secondary to his right knee disability, 'and that
such disability should be service-connected. In May 1997, the RO
issued a Statement of the Case addressing the issue of service
connection for a right knee disability, and in June 1997, the
veteran perfected an appeal of this issue. The issue of service
connection for a left knee disability has never been adjudicated by
the RO. As this issue is not inextricably intertwined with the
issues now before the Board, the veteran's claim of service
connection for a left knee disability is referred to the RO for
initial adjudication.

With respect to the issue of service connection for a   knee
disability, it is again noted that this claim was previously denied
by the RO in an October 1974 rating decision. That decision is
final and is not subject to revision on the same factual basis. 38
U.S.C.A. 7104(b). However, if new and material evidence is
presented or secured with respect to a claim which has been
disallowed, the claim will be reopened. See 38 U.S.C.A. 5108; 38
C.F.R. 3.156(a). In this case, however, in its November 1996 rating
decision, the RO did not address the issue of whether new and
material evidence had been submitted to reopen the claim, but
addressed the issue only on the merits. Thus, the Board is
obligated by 38 U.S.C.A. 5108, 7104(b) to address whether new and
material evidence has been submitted prior to addressing the merits
of this claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 C.F.R. 3.156(a) (1998), "new and material evidence"
is evidence not previously submitted which bears directly and
substantially upon the specific matter under consideration, is not
cumulative or redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. In a
recent decision, the U.S. Court of Appeals for the Federal Circuit
(Federal Circuit) emphasized that while not every piece of new
evidence is "material," some new evidence may well contribute to a
more complete picture of the circumstances surrounding the origin
of a veteran's injury or disability, even where it may not
eventually convince VA to alter its prior adverse decision. See
Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the veteran has submitted a July 1996 letter from his
private physician showing that X-ray examination of the right knee
revealed mild degenerative

narrowing. This evidence is new in that it was not previously of
record. Moreover, the Board finds that this evidence is material in
that it shows that the veteran has a current right knee disability,
an element which was previously lacking. As such, the Board
concludes that this evidence should be considered in order to
fairly decide the merits of his claim. Thus, the reopening
requirements of 38 U.S.C.A. 5108 have been met and the veteran's
claim of service connection for a right knee disability will be
considered below on a de novo basis.

The Board must next consider whether the due process requirements
of Bernard v. Brown, 4 Vet. App. 3 84 (1993), have been satisfied
prior to addressing the issue of entitlement to service connection
for a right knee disability on the merits. The factors to be
considered include whether the veteran has been given adequate
notice of the need to submit evidence or argument on the underlying
claim, an opportunity to submit such evidence or argument, and an
opportunity to address that issue at a hearing. In the case at
hand, given the Board's favorable decision to reopen the claim and
consider it de novo, it is apparent that the veteran was not be
prejudiced by the Board's consideration of the new and material
issue in the first instance.

Finally, it is noted that in an October 1996 statement, the veteran
raised a claim of service connection for thrombophlebitis. This
matter has not yet been addressed by the RO. Inasmuch as it is not
inextricably intertwined with the issues now before the Board, it
is also referred to the RO for initial consideration.

CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that his current right knee disability had its
inception in service as evidenced by service medical records
showing treatment for right knee pain. He also argues that his
duodenal ulcer is more severe than the current 1 0 percent rating
indicates. He maintains that his disability bothers him on a daily
basis and interferes with his sleeping.

DECISIONS OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the veteran has not met the initial burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that his claim of service connection for a right knee disability is
well grounded, and that the preponderance of the evidence is
against the claim for an evaluation in excess of 10 percent for a
duodenal ulcer.

FINDINGS OF FACT

1. A chronic right knee disability was not clinically evident in
service or within one year of separation from active service. 1 2.
No competent (medical) evidence has been submitted linking any
current right knee disability to the veteran's period of active
military service or any incident therein, including treatment for
right knee pain.

3. The veteran's service-connected history of duodenal ulcer is
manifested by complaints of epigastric pain and discomfort; the
clinical findings on objective examination show no evidence of an
ulcer.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right knee
disability is not well grounded. 3 8 U.S.C.A. 5107(a) (West 1991).

2. The criteria for an evaluation in excess of 10 percent for a
duodenal ulcer have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.7,3.321, 4.114, Diagnostic Code 7305 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records are negative for
gastrointestinal complaints or findings pertaining to a duodenal
ulcer. In February 1971, he sought treatment and reported that his
right knee seemed to hurt on the medial side. Three days of
hydrotherapy and an ace bandage were prescribed. On follow-up 10
days later, he reported that he could not remember injuring his
right knee. Physical examination showed swelling and discoloration.
Three days of hydrotherapy and an ace bandage were again
prescribed. The remaining service medical records are negative for
complaints or findings pertaining to the right knee. His December
1973 military separation medical examination report shows that he
reported a history of swollen or painful joints, but denied a
"trick" or locked knee. Physical examination showed the lower
extremities and musculoskeletal system to be normal.

Following separation from service, the veteran underwent VA medical
examination in June 1974 at which he complained of occasional
stomach burning and a history of a swollen right knee. An upper GI
series showed a questionable shallow ulcer crater in the base of
the duodenal bulb. The diagnosis was duodenal ulcer. Regarding the
knees, physical examination was normal with no evidence of
deformity, effusion, crepitus, instability, swelling, or loss of
motion. X-ray examination of the right knee was also normal. The
diagnosis was "[h]istory of knee injury in service, no residual
found."

By October 1974 rating decision, the RO granted service connection
for duodenal ulcer and assigned it a 10 percent rating pursuant to
Diagnostic Code 7305. This 10 percent rating has remained in effect
to date; as such, it is protected from reduction. 38 C.F.R.
3.951(b) (1998). The RO also denied service connection for a right


knee disability on the basis that while the veteran was treated in
service for right knee pain, the June 1974 VA medical examination
showed no evidence of a current right knee disability.

In May 1996, the veteran filed a claim for increased rating for his
duodenal ulcer disease. In July 1996, he indicated that he was
having trouble with stomach pain and acid in his stomach after
eating. He estimated that he took more than 200 Turns monthly to
alleviate his symptoms. With respect to his knees, he indicated
that he worked in construction and was required to do a lot of
climbing on ladders and scaffolds and had to be on his knees
frequently. He stated that he had been treated for knee pain in
service and that the pain had resolved, but that in 1989, his
swelling and stiffness returned.

In support of his claim, private treatment records were obtained,
showing that in September 1995, the veteran sought treatment for a
3 to 4 week history of abdominal pain, which radiated to his sides
and abdomen. He also reported a long history of acid-peptic
disease, but that those pains were distinctly different and usually
alleviated with Turns. The assessment was most likely esophagitis
and Prilosec was prescribed. In July 1996, he again sought
treatment and reported that although his symptoms had subsided with
Prilosec, they had returned upon stopping the medication. Physical
examination was benign except for epigastric tenderness. The
private physician prescribed more Prilosec and recommended an upper
GI series. The veteran indicated that he would undergo such studies
at the VAMC. He also inquired as to whether his private physician
could help him obtain a higher disability rating. The private
physician explained to him that more extensive documentation would
be needed regarding his problems before he could write a letter
supporting his claim because all that was known at this point was
that he had epigastric abdominal pain that improved on Priolsec.

In a July 1996 letter, the veteran's private physician indicated
that he had seen the veteran for left knee problems. He noted that
examination in the office revealed normal knee anatomy, but that X-
ray examination of both knees had shown mild degenerative narrowing
of the lateral compartment of both knees. He

recommended, due to lack of significant findings of the left knee
on physical and X- ray examination, that the veteran undergo
further orthopedic examination.

The veteran underwent VA medical examination in July 1996. He
reported that, in recent years, he had experienced recurrent
epigastric distress with hyperacidity in his throat. He stated that
at night, he had a burning sensation and pain in his throat which
woke him up at night. He also stated that he had episodes of sharp
stabbing pain off and on in the epigastrium and that his current
treatment consisted of Prilosec only. Physical examination showed
the abdomen to be slightly protuberant. There was some tenderness
with thrusting pressure in the epigastrium up under the
diaphragmatic, but without any rebound. The impression was history
of duodenal ulcer and gastroesophageal reflux syndrome, most
likely. Subsequent upper GI series showed moderate gastroesophageal
reflux, but no duodenal ulcer. The duodenal bulb was somewhat
spastic, possibly indicative of duodenitis.

VA outpatient treatment records show that the veteran sought
treatment in September 1996 for symptoms of gastric reflux. The
examiner noted that the July 1996 upper GI series showed moderate
reflux and duodenal spasticity. Flagyl, Doxycycline, and Omeprazole
were prescribed and the examiner recommended that the veteran stop
smoking cigars and drinking beer. He was again seen in October 1996
in connection with complaints of left calf pain. The examiner noted
that the veteran was on a medication regimen (Tagamet and
antibiotics) for helicobactor pylori. In February 1997, he reported
a history of gastric reflux disease or ulcers and indicated that
his current medications were Tylenol and Turns. He also complained
of bilateral knee pain; ibuprofen (a nonsteroidal, anti-
inflammatory agent) was prescribed.

II. Service connection for a right knee disability

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.
S.C.A. 1110. Additionally, where a veteran served continuously for
a period of 90 days or more and arthritis becomes manifest to a
degree of 10 percent within one year from date of termination of
such service, such disease shall be presumed to have been incurred
in service, even

though there is no evidence of such disease during the period of
service. This presumption is rebuttable by affirmative evidence to
the contrary. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.307,
3.309 (1998).

Service connection may also be granted for any disease diagnosed
after discharge when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

Where there is a chronic disease shown as such in service or within
the presumptive period under 38 C.F.R. 3.307 so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date, however remote, are service
connected, unless clearly attributable to intercurrent causes. 38
C.F.R. 3.303(b) (1998). This rule does not mean that any
manifestation in service will permit service connection. For the
showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word 'chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b).

In the case of any veteran who has engaged in combat with the enemy
in active service during a period of war, satisfactory lay or other
evidence that an injury or disease was incurred or aggravated in
combat will be accepted as sufficient proof of service connection
if the evidence is consistent with the circumstances, condition or
hardships of such service, even though there is no official record
of such incurrence or aggravation. Every reasonable doubt shall be
resolved in favor of the veteran. 38 U.S.C.A. 1154(b); 38 C.F.R.
3.304(d). In this case, however, as the veteran is not shown to
have served in combat, 3 8 U. S.C.A. 1154(b) is not for
application.

In general, in any claim for benefits, the initial question before
the Board is whether the veteran has met his burden of submitting
evidence sufficient to justify a belief

by a fair and impartial individual that his claim is well-grounded.
38 U.S.C.A. 5107(a). The Federal Circuit has set forth the
parameters of what constitutes a well- grounded claim, i.e., a
plausible claim, one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of section 5107(a). See Epps
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order for
a claim to be well grounded, there must be (1) a medical diagnosis
of a current disability; (2) medical, or in certain circumstances,
lay evidence of in-service occurrence or aggravation of a disease
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability. Id. at 1468
(citations omitted).

Although the claim need not be conclusive, it must be accompanied
by evidence. The VA benefits system requires more than just an
allegation; a claimant must submit supporting evidence.
Furthermore, the evidence must "justify a belief by a fair and
impartial individual" that the claim is plausible. 38 U.S.C.A.
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Grottveit v. Brown, 5 Vet. App.
91, 93 (1993). Lay assertions of medical causation or diagnosis
cannot constitute competent evidence to render a claim well
grounded under 38 U.S.C.A. 5107(a) (West 1991).

In this case, the veteran contends that his current right knee
disability (mild degenerative arthritis) had its onset in service
as evidenced by service medical records showing treatment for right
knee pain. While service medical records do, in fact, show
treatment in February 1971 for right knee pain, at his military
separation medical examination in December 1973, no right knee
disability was found. Moreover, when he was examined shortly after
separation from service in June 1974, he reported a history of a
swollen right knee, but physical examination revealed normal knees
without evidence of deformity, effusion, crepitus, instability,

swelling, or loss of knee motion. X-ray examination of the right
knee was also normal. The diagnosis was history of knee injury in
service, no residual found. As his right knee treatment in 1971
lasted no more than a month and he was able to perform duty in the
service for more than 2 years thereafter without the need for
additional treatment the in-service findings logically do not
suggest the presence of chronic right knee disability, especially
in view of the negative findings of clinical abnormality relative
to the right knee noted on medical examination at service
separation in 1973 and on post-service VA medical examination in
1974.

Chronologically, the next medical evidence of record pertaining to
the right knee is a July 1996 X-ray examination report showing mild
degenerative narrowing of the lateral compartment of both knees.
However, the examiner did not comment on the etiology of the
disorder and did not relate it to service or any in-service
incident, including treatment for right knee pain. The Board finds
no competent (medical) evidence of record establishing a nexus
between his current right knee disability and any in-service right
knee pain. Moreover, there is no evidence of right knee arthritis
within one year of separation from service. Absent such evidence,
the Board concludes that the claim of service connection for a
right knee disability is not well grounded.

In reaching this determination, the Board has considered the
provisions of 38 C.F.R. 3.303(b). The U.S. Court of Veterans
Appeals (Court) has recently held that a claim based on chronicity
may be well-grounded if (1) the chronic condition is observed
during service, (2) continuity of symptomatology is demonstrated
thereafter, and (3) competent evidence relates the present
condition to that symptomatology. See Savage v. Gober, 10 Vet. App.
488 (1997). In this case, however, there is no evidence in the
service medical records (or otherwise) that the veteran's in-
service right knee pain resulted in chronic disability. Likewise,
to the extent that he reported continuity of right knee
symptomatology since service, medical expertise is required
relating a current right knee disability to his reported symptoms.
Because the record is devoid of any such evidence, the Board
concludes that the veteran has not submitted evidence sufficient to
well ground his claim.

Thus, lacking competent medical evidence of a link between the
current right knee disability and active service, the Board must
conclude that the veteran's claim of service connection for a right
knee disability is not well grounded. 38 U.S.C.A. 5107(a).

Since a well-grounded claim has not been submitted, the VA is not
obligated by statute to assist the-veteran in the development of
facts pertinent to this claim.. 38 U.S.C.A. 5107(a). Nonetheless,
VA has an obligation to notify a veteran under section 5103 (a)
when the circumstances of the case put the Department on notice
that relevant evidence may exist, or could be obtained, that, if
true, would make the claim 'plausible' and that such. evidence had
not been submitted with the application." McKnight v. Gober, 131
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam). In the instant case,
however, the veteran has not identified any available medical
evidence that has not been submitted or obtained, which would
support a well-grounded claim. Thus, the VA has satisfied its duty
to inform the veteran under 38 U.S.C.A. 5103(a). See Slater v.
Brown, 9 Vet. App. 240, 244 (1996).

III. Increased rating for duodenal ulcer

Initially, the Board finds that the veteran's claim for an
increased rating for a duodenal ulcer is well grounded pursuant to
38 U.S.C.A. 5107. This finding is based upon his assertions
regarding the increased severity of his disability. See Proscelle
v. Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 19
(1993).

Once it has been determined that a claim is well grounded, VA has
a statutory duty to assist in the development of evidence pertinent
to the claim. 38 U.S.C.A. 5107. After reviewing the evidence of
record,,and absent any indication from the veteran or his
representative that there is outstanding pertinent evidence, the
Board is satisfied that all relevant facts have been adequately
developed to the extent possible; no further assistance in
developing the facts pertinent to this claim is required to comply
with the duty to assist the veteran under 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities. Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 3 8 C.F.R. 4.7 (1998).

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous. Conjectural analogies will be
avoided, as will the use of analogous ratings for conditions of
doubtful diagnosis, or for those not fully supported by clinical
and laboratory findings, nor will ratings assigned to organic
diseases and injuries be assigned by analogy to conditions of
functional origin. 38 C.F.R. 4.20 (1998).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2 (1998), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer disease is currently rated under
Diagnostic Code 7305. Under that Diagnostic Code, mild duodenal
ulcer, with recurring symptoms once or twice yearly, warrants a 10
percent evaluation. Moderate duodenal ulcer, with recurring
episodes of severe symptoms two or three times a year averaging 10
days in duration, or with continuous moderate manifestations,
warrants a 20 percent evaluation. Moderately severe duodenal ulcer,
which is less than severe but with impairment of health manifested
by anemia and weight loss, or with recurrent incapacitating
episodes averaging 10 days or more in duration at least four or
more times a year, warrants a 40 percent evaluation. Severe
duodenal ulcer with pain only partially relieved by standard ulcer
therapy, periodic vomiting, recurrent hematemesis or melena, with
manifestations of anemia and weight loss productive

of definite impairment of health, warrants a 60 percent evaluation.
38 C.F.R. 4.114.

In order for the veteran to meet the criteria for an increased
rating under Diagnostic Code 7305, the medical evidence of record
must show the presence of a duodenal ulcer which produces recurring
episodes of severe symptoms (two or three times a year averaging 10
days in duration), or continuous moderate manifestations. In this
case, while the veteran has reported symptoms such as recurrent
epigastric distress, hyperacidity in his throat, and episodes of
sharp stabbing pain in the epigastrium, on most recent VA
examination in July 1996, an upper GI series demonstrated no
duodenal ulcer. Rather, his symptoms were determined to be
attributable to gastroesophageal reflux. The record shows that both
private and VA examiners have attributed the veteran's symptoms to
nonservice-connected disorders, such as esophagitis and gastric
reflux disease, not a duodenal ulcer. In sum, the overall evidence
indicates that the veteran's current symptoms are produced by non-
service-connected gastrointestinal problems; accordingly, the
symptoms of these conditions may not be considered in the
evaluation of the service-connected duodenal ulcer. 38 C.F.R. 4.14
(1998).

The current medical evidence of record fails to demonstrate the
presence of a duodenal ulcer which produces recurring episodes of
severe symptoms (two or three times a year averaging 10 days in
duration), or continuous moderate manifestations. Under the
circumstances, the preponderance of the evidence is against the
claim for an evaluation in excess of 10 percent for a duodenal
ulcer. 38 C.F.R. 4.114, Diagnostic Code 7305.

In reaching this decision, the Board has also considered whether an
extraschedular evaluation with regard to the veteran's service-
connected duodenal ulcer is warranted (as did the RO). In
exceptional cases where the schedular evaluations are found to be
inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture,
with such related factors as marked interference with employment or
frequent periods of hospitalization to render

impractical application of the regular schedular standards. 38
C.F.R. 3.321(b)(1) (1998). In this case, there is no evidence of
record showing marked interference with employment or frequent
periods of hospitalization due to the veteran's service- connected
disability; he has made no assertions to that effect. Thus,
extraschedular evaluation for a duodenal ulcer is not warranted.
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9
Vet. App. 88, 94-95 (1996).

ORDER

Service connection for a right knee disability is denied.

An evaluation in excess of 10 percent for a duodenal ulcer is
denied.

J.F. GOUGH
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board granting less than the
complete benefit, or benefits, sought on appeal is appealable to
the U.S. Court of Veterans Appeals within 120 days from the date of
mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was
filed with the agency of original jurisdiction on or after November
18, 1988. Veterans' Judicial Review Act, Pub. L. No. 100-687, 402,
102 Stat. 4105, 4122 (1988). The date that appears on the face of
this decision constitutes the date of mailing and the copy of this
decision that you have received is your notice of the action taken
on your appeal by the Board.

